Citation Nr: 1421339	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-21 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for a chronic left hip strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 1975 and from March 1977 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the issues currently on appeal. 

In May 2012, the Board granted service connection for hemorrhoids, degenerative joint disease of the right and left knee, and hypertension.  The remaining issues were remanded for additional development.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Degenerative disease of the lumbar spine did not have its onset during active service or within the initial year after separation and was not caused by an event, disease, or injury during active service.  

2.  The competent probative evidence does not establish a left hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in June 2005 and May 2012 satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.

The Veteran's available service treatment records and VA private and medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in November 2005 and June 2012, the most recent one pursuant to the Board's remand.  The record does not reflect that the evidence of record is inadequate for a determination.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Lumbar Spine

The Veteran asserts entitlement to service connection for degenerative disc disease of the lumbar spine.  He had two periods of active duty.  

Service treatment records for both periods of active duty are negative for injury or disease of the lumbar spine.  Although complaints of lower back pain were noted during service in July 1987, on examination, the pain was reported to be a dull, steady ache in the Gluteus Maximus, not the back.  Although some discomfort when twisting the trunk was noted, the rule out assessment was gluteal maximus strain.  

To the extent that an examiner has noted a history of back pain since service, and although the November 2005 VA examination report reflects a history of a back injury as a result of a motorcycle accident during service, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The July 1984 service treatment records reflecting he was in a motorcycle accident note complaints of buttock pain and swelling, and the June 2012 VA examination report reflects the Veteran's report of having injured his left hip, not his back, in the motorcycle accident.  

The Veteran is competent to report his symptoms during and since service.  However, and to the extent that he has attempted to establish a continuity of lower back symptoms based on lay statements, the Board finds any such attempt to be inconsistent with the more probative contemporaneous record, to include not only the service treatment records but also the remarkable gap between separation and the initial documented complaints.  The initial complaints of back symptoms are many years after service.  

A July 1976 Reserve examination report, along with examination reports in September 1978 and January 1981, shows that the spine and musculoskeletal system were normal.  On a medical history in August 1994, he denied having or having had recurrent back pain.  

Although the Veteran's private doctor related lower back pain to service in a September 2005 letter, a back disability was not diagnosed.  Regardless and further diminishing the probative value of the opinion is the suggestion that review of the service treatment records reflected treatment for a back condition during service.  Service treatment records are negative for injury of disease of the lumbar spine; thus, the opinion is based on an inaccurate history.  

The June 2012 VA examiner concluded that it is less than likely that a lumbar spine disability is related to service, noting no evidence of continued chronic back pain at separation.  The mild degenerative changes initially shown on x-ray examination in 2005 were determined to be age-related.  A chronic back disability is not shown during either period of active duty or for many years after separation from the second period of service.  

In reaching a determination, the Board has accorded greater probative value to the June 2012 VA medical opinion.  The rationale for the opinion is based on objective findings and reliable principles, and the opinion is consistent with the contemporaneous evidence.  Such is more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a degenerative disc disease of the lumbar spine is not warranted.  

Left Hip

The Veteran asserts entitlement to service connection for a left hip disability.  

Service treatment records for both periods of active duty are negative for injury or disease of the left hip.  Findings reported in March 1978 pertained to a laceration of the left thigh, not the left hip.  Although complaints of a painful left hip were assessed as rule out bursitis in December 1990, on examination the left hip was reported to be normal.  

The Veteran is competent to report his symptoms, and although the June 2012 VA examination report notes a history of having injured his left hip when he fell off his motorcycle during service, the July 1984 service treatment records reflecting a motor vehicle accident show complaints of left buttock pain and swelling with removal of a gluteal hematoma.  Full range of motion of the lower extremities and a normal pelvis were reported.  The reliable contemporaneous evidence does not establish a left hip injury during service.  

To the extent he has attempted to establish a continuity of left hip symptoms based on lay statements, and although the assessment on VA examination in November 2005 was left hip strain, strain is not a chronic disease for purposes of this theory of entitlement.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that section 3.303(b) provides for an alternative path to satisfy the nexus requirement of the three-part test for service connection, but only for the chronic disease set forth in 38 C.F.R. § 3.309(a)).  A chronic left hip disability is not shown; therefore, continuity of symptomatology is not an applicable theory of entitlement for this claim.  

Although the November 2005 VA examination report reflects a history of left hip pain since the 'late 1980s,' a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore, 8 Vet. App. at 409.  In addition, an x-ray examination of the left hip was normal in November 2005, and no arthritis was reported on x-ray examination of the left hip in June 2012.  In the absence of clinical data or other rationale to support the November 2005 diagnosis of left hip strain, the opinion is of diminished probative value, if any.  

Although the Veteran's private doctor related hip pain to service in a September 2005 letter, no left hip disability was diagnosed.  Pain alone is not a disability for VA compensation purposes.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The June 2012 VA examiner determined there is no evidence of a left hip injury or condition during active duty and no current left hip disability.  Absent a current disability, service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; McClain v. Nicholson 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching a determination, the Board has accorded greater probative value to the June 2012 VA medical opinion.  The rationale for the opinion is based on objective findings and reliable principles, and the opinion is consistent with the contemporaneous evidence.  Such is more probative than the Veteran's remote lay assertions.  


The preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for a left hip disability is not warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.  

Service connection for a left hip disability is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


